Barker, J.,
dissenting, says:
“The defendant seeks to be relieved from a performance of his contract, because the plaintiff interfered with its execution as set forth in his third answer. It is not pretended that the *132plain-tiff has done, or omitted to do, any act which is in violation of any of the terms .of the contract, either express or implied.
“In support -of his argument on this question he relies on the general precept of the law, which is applicable to all cases whatever, that a 'promisor will be discharged from all liability when the non-performance of his obligation is caused by the act or fault of the other contracting party.
“'This proposition would be available to the defendant as a defense to a recovery, if the plaintiff has done any act of an unlawful or wrongful character which is actionable in and of itself, having the direct and natural effect of preventing or interfering with the performance of the contract on the part of the defendant, such as destroying lumber belonging to the defendant suitable to be delivered under -the contract, and intended so' to be, or destroying the mills at which the timber was to be manufactured, or the vessels in which it was designed to transport the same. Such acts and interferences on the part of the plaintiff would prevent him from maintaining an action based upon the defendant’s non-performance.
‘ ‘ But mere misbehavior -on the part of the plaintiff, and censurable conduct, not wrongful and actionable in the eyes of the law, and which among fair-minded men is regarded as an interfer-anee'in the business of others, exhibiting ill-feeling and indicating an unfriendly spirit, can not be inquired into, and made an excuse for the non-performance of the engagements of the contracting party so disturbed and annoyed. Such we regard to be the nature and character of the plaintiff’s acts of interference as set forth in the answer, and which the defendant offered to prove. For aught that was averred, the things said and done were truthful and proper things for the plaintiff to say and do under the circumstances.
“It is averred that the plaintiff did interfere with the making and .concluding of a bargain between the defendant and Bacon, the lumber merchant of Savannah, with the intention on his part of preventing the defendant’s being able to execute his contract and deliver the lumber as agreed. This would not .constitute a defense, unless the act of interference was such as could be denominated wrongful and actionable in law. For the plaintiff could, without furnishing an excuse to the defendant for non-performing his contract, have entered the market in Savannah and negotiated with lumber merchants for the same material that the plaintiff contemplated purchasing, and conclude a bargain in his- own behalf, although his- intentions were -to annoy and prevent the defendant from executing the contract, yet it would not relieve him from that obligation.”
*133The court based the decision of this case on the right of one contracting party to be free in performing the contract from the malicious or wanton interference or annoyance of the other party. The dissenting opinion makes the wrongfulness of the act the test of interference.
“An act legal-in itself and which violates no right' can not be made actionable on account of the motive which induced it.” Chalfield v. Wilson, 28 Vt., 49.
“An act which does not of itself amount to a legal wrong can not be made so by a bad motive.” Chambers v. Baldwin, 11 L. R. A., 545.
In Frazier v. Brown, 12 O. S., 294, the cause of action stated was diversion, with malicious intent, by the defendant of sub-terraneous water on his own land from adjoining land of the plaintiff; but it was held there could be no recovery, because, as said by the court, ‘‘ the act done, to-wit, the using of one’s own property, being lawful in itself, the motive with which it is done — whatever it may be as a matter of conscience — is in law a matter of indifference.”
Boynton, J., in Railroad Co. v. Bingham, 29 O. S., 369, says:
“Where no right has been invaded, .although one may have injured another, no liability has been incurred. Any other rule would be manifestly wrong. ’ ’
In Letts v. Kessler, 54 O. S., 73, the question was as to liability for maintaining a spite fence for motive of unmixed malice. Says Burkett, J., on page 81:
. ‘ ‘ In effect he has a right to shut off the light and air from her windows by building on his own premises, and she is not in effect concerned in the means by which such effect is produced, whether by a building or other structure; nor is she concerned as to the motive, nor as to whether he makes or loses by the operation. In the one case she might have a strong suspicion of his malice, while in the other such suspicion would be ripened into a certainty: But this is nothing to her as affecting a property right. As long as he keeps on his own property, and causes an effect on her property which he has a right to cause, she has no legal right to complain as to the manner in which the effect is produced, and to permit her to do so, would not be enforcing a right of property, but a rule of morals. ’ ’
*134The principle underlying these eases seems to be that an act not violative of any contract provision can not be a wrongful interference with the performance of the contract unless it is unlawful in the sense of being in excess of one’s legal rights. In other words, an act not wrongful in and of itself and not in violation of the terms of the contract express or implied, furnishes no excuse for its non-performance even though such act may embarrass performance by the other party. As to what constitutes an unlawful act in this relation the authorities are not in accord. Some hold that an act otherwise innocent becomes wrongful when done with a purpose to cause the other party to default in performing the contract, if damage results. Others deny that the motive can give character to the act. As said in Jenkins v. Fowler, 24 Pa. St., 308:
“Malicious motives make a bad case worse, but they can not make that wrong which in its own essence is lawful.”
The court inclines to the latter view, but it is not necessary to decide this point, since the answer does not allege any act done by the plaintiffs from evil motive or purpose to bring the defendants into default in performing the contract.
Did the acts complained of violate any of the terms of the contract? They did not, unless a promise not to interfere with the labor market for boys’ labor in Wooster, to defendants’ injury, is implied.
In Peck v. United States, 102 U. S., 64, the claimant entered into a contract with the proper military officer to furnish and deliver a certain quantity of wood and hay to the military station at Tongue river in the Yellowstone region, on or before a specified date. ITe furnished the wood, but failed to furnish the hay, which was furnished by other parties at an increased expense. The accounting officer claimed the right to deduct from the claimant’s wood account the increased cost of the hay. The court, upon an examination of the contract and attending circumstances, were of opinion that the parties contemplated the hay to be cut at the Big Meadows in the Yellowstone valley, near the mouth of Tongue river, which was, indeed, the only hay plaintiffs could have procured within hundreds of miles, and which it was known he relied on. The government officers, feeling that *135tbe claimant would not be able to carry out his contract, had allowed other parties to cut this hay, whereby Peck was unable to perform his contract and failed to deliver the hay. Justice Bradley, on page 65, says:
“We think the facts of the case clearly bring it within the rule allowing the introduction of parol evidence, first, for the purpose of showing by the surrounding circumstances the subject-matter of the contract, namely, hay to be cut and gathered in the. region where it was to be delivered; secondly, for the purpose of showing the conduct of the agents of the defendants by which the claimant was encouraged and led on to rely on a particular means of fulfilling his contract until it was too late to perform it in any other way, and then was prevented by these agents -themselves from employing those means-. The supply of hay which he depended on and which, under the circumstances, he had a right to depend on, was taken away by the defendants themselves. In other words, the defendants prevented and hindered the claimant from performing his part of the contract.”
This case is authority for the proposition that parol evidence is admissible to show that the parties contracted with reference to performance from certain sources of material or the employment of certain means to that end called the subject-matter of the contract, and that interference with.such means, if it prevents performance, is a breach of an implied term of the contract, and any damage resulting from the non-performance flows from the act of interference and not from the failure of the one thus interfered with. This doctrine is of frequent application and needs no citation of authorities to support it. The scope of its application is not defined in any of the cases brought to the attention of the court. But no case is cited and research has failed to disclose any case where interference with the -subject-matter of the contract has been extended to a situation like the one at bar. If these plaintiffs bound themselves- not to interfere with the labor market of Wooster, it is difficult to see why they might not also have contracted a/way the right to interfere with the market in Wooster for the sale and distribution of the product the defendants contemplated making, had such market been the inducement to the location of the factory there, and so have .fostered a monopoly with legal sanction. Would it have been an interference with defendants’ rights had the *136board of trade encouraged the location of other factories employing boys’ labor, and resulting therefrom in embarrassing these defendants in finding sufficient cheap labor in Wooster? This membership of the board represents a considerable part of the population of this small city. Had they contracted away the right to direct their own sons into other channels of employment ? Did they, in entering into this contract, intend to abridge their right to promote by word and act policies believed to advance the public welfare or morals? Wopld their encouragement of legal prohibition of the liquor traffic be a violation of this contract, if it resulted in the destruction of the market for beer bottles? These and other considerations forbid our applying any different rule to the conduct of the plaintiffs in determining the question as to their liability than the one which would be applied to strangers to the contract; and since conspiracy to injure the plaintiffs in their rights of property is not charged, the allegations of fact under consideration do not bring this defense within any recognized legal principle.
There remains for consideration the allegation making the second defense a part of this one by reference. May a defense be repeated by reference' to it and making it a part of another defense, and thereby place such other defense, which is defective, beyond the reach of demurrer? Of this there is doubt, but the matter which is made a part of this defense by reference amounts only to the charge that plaintiffs did not pay their subscription .when due and payable, and consequently are barred of the right to recover upon the contract. The allegations of the petition which are not denied are to be treated as confessed. Among these is one stating that defendants waived strict performance of the contract by receiving payments after all of them were due and payable until all of the subscriptions were paid excepting the sum of $1,500. It is an elementary principle that time of performance, including the time of making payments, is waived by accepting payments after they are due and payable, and when waived, the failure to pay is not available to defeat an action on that account. See Page on Contracts, Section 3502, on waiver of provisions as to time of performance.
For the reasons stated, the demurrer is sustained. The motion with its six specifications need not be considered.